Exhibit 10.6

Summary of Changes to Non-employee Director Compensation

On February 15, 2008, the Board of Directors of The Gap, Inc. (the “Board”)
approved the following changes to nonemployee director compensation, effective
beginning in the first fiscal quarter of 2008. All other components of director
compensation remain unchanged.

 

  •  

The annual cash retainer for Nonemployee Directors is increased from $50,000 to
$70,000 per annum.

 

  •  

The annual fee for the Lead Independent Director is increased from $10,000 to
$20,000.

 

  •  

The Board meeting attendance fee of $2,000 for each Board meeting attended is
eliminated.

 

  •  

Nonemployee Directors who primarily reside outside of North America shall
receive a fee of $2,000 for attendance at each Board and/or committee meeting
(single fee for each round trip) requiring travel to the U.S.

 

  •  

The first annual stock unit grant for newly-appointed Nonemployee Directors
(i.e., Nonemployee Directors who were appointed after the Company’s last annual
shareholders meeting) shall be prorated based on the number of days that the
director has served between his or her appointment and the date of that first
annual stock unit grant (the initial grant of stock units granted to Nonemployee
Directors upon their initial appointment or election shall not be changed).